Citation Nr: 1508783	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim seeking entitlement to service connection for hemangioblastoma, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hemangioblastoma, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for clear cell renal cell carcinoma, claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The case was brought before the Board in August 2012 and July 2014, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The merits of the hemangioblatoma claim and the clear cell renal cell carcinoma claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hemangioblastoma claim was denied in a September 2003 rating decision.  The decision was not appealed, nor was any new and material evidence submitted within the appeal period.
 
2. Evidence received since the September 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemangioblastoma.
CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the claim of entitlement to service connection for hemangioblastoma, claimed due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since September 2003, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen the claim seeking entitlement to service connection for hemangioblastoma, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.


New and Material Evidence

The Veteran originally sought entitlement to service connection for a brain tumor in July 2003 attributing the cancer to Agent Orange herbicide exposure during his service in Vietnam.  The RO denied the claim in September 2003 finding the Veteran's hemangioblastoma is not a disease presumptively associated with Agent Orange exposure and no other medical evidence provided a nexus to service.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the September 2003 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 2003 denial, the record contained the Veteran's service treatment records, which were negative as to any complaints or treatment related to a brain tumor. The record also contained VA outpatient treatment records from June 2003 to September 2003 noting a private hospitalization and surgical treatment for hemangioblastoma.  None of the evidence provided a nexus/etiology opinion.

Since the September 2003 rating decision, the new evidence includes, most significantly, a May 2009 Agent Orange examination noting the Veteran's hemangioblastoma and surgical history.  Although this examination does not provide a nexus opinion, the examination was done in the context of the Veteran's in-service Agent Orange exposure.  The new evidence also includes VA outpatient treatment records from 2003 to 2009, to include diagnosis and treatment of kidney cancer.  The Veteran also provided medical literature noting that one cause of the Veteran's specific type of kidney cancer, clear cell renal cell carcinoma, is exposure to certain herbicides.  

Again, the Veteran's hemangioblastoma claim was previously denied because it is not a disease presumptively associated with Agent Orange exposure and the medical evidence did not otherwise provide a nexus to service.  Since that time, an Agent Orange examination notes the hemangioblastoma diagnosis and medical literature notes certain cancers outside of the presumptive list could be attributed to certain herbicide exposures. While not dispositive, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for hemangioblastoma.  The claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hemangioblastoma, claimed due to Agent Orange exposure, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran claims he has cancers of the brain and kidney as a result of Agent Orange herbicide exposure in Vietnam.  In light of his combat service in Vietnam during the Vietnam War era, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. §§ 3.307, 3.309(e) (2014).  Brain and kidney cancers, however, are not diseases presumptively associated with Agent Orange herbicide exposure.  Id.  

The Veteran still maintains that the in-service exposure to herbicides lead to his post-service cancer diagnoses.  

The claims were previously remanded because of missing medical evidence and to afford the Veteran a VA examination with respect to the kidney cancer claim.  In light of reopening the hemangioblastoma claim herein, a VA examination should be afforded to the Veteran to ascertain whether his brain tumor and/or residuals of the hemangioblastoma surgery are attributable to his military service, to include Agent Orange exposure or any other toxin exposure consistent with his Vietnam combat service.

Unfortunately, an additional remand is also necessary because the medical evidence requested is still missing and the RO did not fully comply with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

The case was remanded twice, in part, to obtain any records with the Social Security Administration (SSA) associated with the Veteran's application for and receipt of disability benefits.  From the records obtained, it appears the Veteran was granted disability benefits in 2003 related to his brain tumor and meningitis.  Accordingly, the Board surmised the records may be relevant to the claim on appeal.  In July 2014, the Board once again remanded the claims because, although SSA records were received, many of the records in the file were for a completely different SSA applicant.  The Board directed the RO/AMC to remove any and all records from the claims folder associated to a different person and to confirm with SSA that all records pertaining to this specific Veteran were sent.  

In August 2014, the SSA again sent records associated with the Veteran's claim for disability benefits.  The file contains 112 pages and of those 112 pages, over 70 pages are once again for a completely different applicant - initials W.B.W.  Not only are these new, irrelevant records in the claims file, the RO/AMC also did not remove the previously received records related to W.B.W.  The RO/AMC must work with SSA to correct this error, ensure VA receives all SSA records relevant to this Veteran's application/receipt of SSA disability benefits, and to remove any and all records associated with a different person (i.e., Mr. W.B.W). Corrective action is required.

The claims were also previously remanded because surgical records associated with the Veteran's hemangioblastoma were not in the claims folder.  While the VA outpatient treatment records note the prior surgery, the private treatment records were not of record.  It appears some of these records are part of the Veteran's SSA disability file.  In light of the incomplete record, however, the RO/AMC should take this opportunity to once again ask the Veteran to sign a release for the VA to obtain these July 2003 records from the Louisiana State University Medical Center (LSUMC), where he underwent the surgery.

During the pendency of this appeal, VA received correspondence from the Veteran in February 2013 indicating he had received treatment at a VAMC from May through August 2012.  The Veteran specifically asked that VA obtain those records and consider them towards his claim.  The RO did not associate these records to his claims folder and they are not listed as considered evidence as of the latest December 2014 Supplemental Statement of the Case (SSOC).  Indeed, the claims folder only contains VA outpatient treatment records from 2003 to May 2009.  

The RO/AMC must obtain VA outpatient treatment records from May 2009 to the present.

Depending on the new evidence received, the RO/AMC should complete any additional development warranted by the evidence, such as requesting new or supplemental medical opinions/examinations.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and alert them of the error in the file sent to the VA.  Specifically, alert SSA that the records sent to VA contain over 70 pages of medical records associated to a completely different applicant, Mr. W.B.W. Work with SSA to return the records, remove them from the Veteran's claims folder, and ensure that any and all records from SSA related to this Veteran, and this Veteran only, are received and associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  The RO/AMC should obtain VA outpatient treatment records from May 2009 to the present.  All efforts to obtain VA records should be fully documented.  

3. Contact the Veteran and specifically request that he provide a signed release form allowing VA to obtain any and all records from Louisiana State University Medical Center (LSUMC) related to his 2003 hemangioblastoma surgery and recover.  Inform the Veteran that these records are not currently in his claims folder and he may provide the records himself, or sign a medical release authorizing VA to obtain the records on his behalf.  If a signed medical release is obtained, the RO/AMC must make efforts to obtain these records.  Regardless of his response, the RO/AMC should obtain the Veteran's VA medical treatment from the VAMC May 2009 to the present.  All efforts to obtain VA records should be fully documented.  

If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO/AMC should notify the Veteran of the records that were requested, the steps taken to obtain them that the claim will be rating based on the evidence available, and that if the records are later submitted or obtained the claim may be readjudicated.

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hemangioblastoma (brain tumor), to include exposure to toxins in Vietnam such as Agent Orange herbicides.  The claims folder must be reviewed by the examiner and the examiner is to presume the Veteran's in-service Agent Orange exposure and consider etiology in light of the circumstances of his confirmed combat exposure in Vietnam.  All necessary special studies or tests are to be accomplished.  

Based on the examination and review of the records, the examiner should identify any and all residuals of the Veteran's hemangioblastoma, status-post surgery, and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to the Veteran's military service in light of the Veteran's combat service in Vietnam, exposure to Agent Orange herbicides, and his described symptoms since service. The examiner is informed that the Veteran's service in the country of Vietnam from April 1969 to April 1970 is confirmed in his military records and he is presumed to have been exposed to Agent Orange.

The examiner must provide a complete rationale for any opinion expressed resolving, to the extent possible, conflicting evidence in the record.

5.  After the above is completed and records are received, complete any additional development warranted by the new evidence, to include, but not limited to, obtaining new VA examination, new VA medical opinions, or addendum opinions to address the new medical evidence.

6.  Thereafter, readjudicate the Veteran's issues on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


